On Application for Rehearing.
April 15, 1897.
PER CURIAM*
Counsel for respondents, in his petition for reargument, urges that the trust fund out of which attorney’s fees were allowed to him in the Seibert case was the general fund in that case, not any fund which belonged to these defendants, while in this case respondents are proceeding against the fund of these defendant bondholders, the trust fund procured for them by the services of Truesdale, and that the order allowing attorney’s fees out of one trust fund is no bar to an application for the same attorney’s fees out of another and different trust fund.
It seems to us that in taking this position counsel does not take into consideration all of the facts. Truesdale’s application in the Seibert ease was not for attorney’s fees out of any particular fund. In granting the application the court could have allowed him attorney’s fees out *462of the general fund, or out of the fund to he taken from such general fund, and applied on the interest claim of these bondholders; or the court could have allowed such fees partly out of each fund, or it could have allowed them, and left it to be determined in the future as to how they should be apportioned between the two funds. In that application, Truesdale presented all his equitable rights against both funds, and both funds were within the control of the court in that proceeding. There is nothing to show that the court did not award him all that it considered that he was entitled to receive out of all the different funds in court. The mere fact that the court ordered it paid out of the general fund does not, as contended by counsel, show that the court only awarded him what it considered to be the benefit or value of his services to all parties interested in that fund. The evidence discloses but little which Truesdale did that was beneficial to the general fund, and the reasonable value of that little was nowhere stated. His client’s interest was hostile to that of those who procured the general fund, and his services consisted mainly in protecting his client’s interest, and obtaining a share of that fund to pay interest on the bonds secured by the trust deed under which his client is trustee. That trust deed provides for the payment of attorney’s fees and other expenses incurred by the trustee, and from the circumstances we held in this case that the court allowed Truesdale all it deemed him equitably entitled to receive out of any and all funds in court, and ordered the amount so allowed to be paid out of the general fund. This exhausted his equitable rights against the interest money ordered paid to these defendant bondholders, just as much as if the amount awarded him was ordered paid out of that money instead of out of the general fund. If the court erred or abused its discretion in awarding him too small an amount, his remedy was by appeal; the decision is none the less conclusive.
Counsel further contends, that if respondents are entitled to no other equitable relief, they should be given judgment requiring and compelling the trustee to collect the amount of plaintiff’s compensation from the defendant bondholders. When and under what circumstances, if any, such an equitable remedy would be allowed, we need not consider. Truesdale presented his petition for the full amount claimed to be due him, and asserted his rights in the usual and most appropriate equitable proceeding in such a case. The court had power to grant *463him full relief, and award him all that was equitably due him. He obtained relief wdiich, in our opinion, is a bar to his asserting those rights in the manner now proposed.
The petition for a reargument is denied.